MEMORANDUM **
Randy Joe Lewis appeals from the imposition of two special conditions of his supervised release after pleading guilty to two counts of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lewis contends that the condition that he abstain from alcohol is improper because it is not reasonably related to his offense, history, or personal characteristics. This condition is not improper. See United States v. Carter, 159 F.3d 397, 401 (9th Cir.1998).
Lewis also contends that the condition that requires him to pay the cost of his drug and alcohol treatment as directed by his probation officer constitutes an improper delegation of the district court’s authority. This condition is not an improper delegation of the district court’s authority. See United States v. Dupas, 419 F.3d 916, 922-24 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.